Citation Nr: 0709272	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-21 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of toxic epidermal necrolysis, sepsis, and colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied compensation under 38 U.S.C.A. 
§ 1151 for residuals, toxic epidermal necrolysis, residuals 
of sepsis, and colitis.  

The veteran testified before the undersigned at a 
videoconference hearing in February 2007.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).    

The veteran asserts that he sustained additional disability 
during treatment at the Huntington VA Medical Center (VAMC).  
In his September 2004 claim he stated that toxic epidermal 
necrolysis, colitis, and sepsis were caused by an allergic 
reaction to Cipro given at the Huntington VAMC in November 
2003.  At the February 2007 videoconference hearing the 
veteran's brother testified that in 2003 the veteran was 
admitted for a heart condition, and that he underwent a 
catheterization, resulting in a blood infection.  The 
veteran's brother stated that the veteran went home, but that 
he brought the veteran back to the VAMC because he started 
"acting really funny."  

VA treatment records beginning with November 18, 2003 have 
been associated with the claims file.  The record from this 
date indicates that the veteran was transferred to the 
medical intensive care unit (MICU) for sepsis and 
hypotension.  VA treatment records give a history of the 
veteran being admitted earlier in November for a left heart 
catheterization and percutaneous transluminal coronary 
angioplasty.  

A December 2003 discharge summary indicates that the 
veteran's initial diagnosis on admission to the floor was 
congestive heart failure, and that he also had scrotal 
swelling secondary to groin hematoma.  The discharge summary 
further notes that, while on his stay on the floor, the 
veteran was found to be lethargic but fully oriented with 
urinalysis positive for infection.  The impression was 
urosepsis and the veteran was started on Cipro and then 
transferred to the MICU. 

The VA treatment records from November 2003, prior to 
transfer to the MICU have not been associated with the claims 
file.  As the December 2003 discharge summary indicates that 
the veteran was diagnosed with urosepsis and started on Cipro 
prior to this transfer, the Board finds that these records 
are potentially pertinent to the claim on appeal.  

In addition, at the February 2007 videoconference hearing, 
the veteran's brother testified that the veteran had been 
treated for a rash on his legs a couple of weeks prior to the 
hearing, adding that he had probably been back to the VA ten 
times for the skin condition on his legs.  The veteran's 
brother also reported that he knew when the veteran needed to 
go to VA because he would become incoherent, and that the 
veteran had been admitted a couple of weeks earlier.  The 
most recent VA treatment records associated with the claims 
file are from April 2004.  

The veteran's brother also testified that the veteran had a 
colonoscopy and that the doctor told both of them what the 
veteran could and could not eat because of pits in his colon.  
The veteran's brother testified that the veteran had a 
colonoscopy previously which did not include such findings.  
The Board notes that reports of these colonoscopies have not 
been associated with the claims file, but are potentially 
pertinent to the claim in regard to residuals of colitis.  

As any records of treatment for residuals of toxic epidermal 
necrolysis, sepsis, and colitis are potentially pertinent to 
the claim on appeal and are within the control of VA, they 
should be obtained and associated with the claims file.  Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA 
treatment pertinent to the claim on 
appeal, in particular, records of 
treatment from the Huntington VAMC from 
November 2003, prior to the veteran's 
transfer to the MICU, and from December 
2003 to the present.  

2.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claim.  If the claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



